ORDER
This workers compensation case came before the court on the employee’s petition for writ of certiorari to review a decision of the appellate commission. The only issue raised in the petition is whether, in reviewing the trial commissioner’s decision, the appellate commission should have employed a de novo standard of review. Since the trial commissioner’s findings were not based upon credibility determinations, we believe that the de novo standard should have been used. Davol, Inc. v. Aguiar, R.I., 463 A.2d 170, 173-4.
Accordingly, the petition for writ of cer-tiorari is granted, the decree of the appellate commission is vacated, and this matter is returned to the appellate commission for reconsideration in accordance with the appropriate standard of review.
WEISBERGER, J., did not participate.